Citation Nr: 9931635
Decision Date: 11/08/99	Archive Date: 12/06/99

DOCKET NO. 95-01 897               DATE NOV 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C.A. Skow, Counsel 

INTRODUCTION

The veteran served on active duty from November 1941 to July 1944.
He died in April 1993.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a September 1993 rating decision of the Detroit,
Michigan, Department of Veterans Affairs Regional Office (RO).

FINDINGS OF FACT

1. The veteran's death certificate reflects that he died in April
1993 due to metastatic bronchogenic carcinoma.

2. Competent medical evidence has not been presenting showing a
nexus, or link, between the cause of the veteran's death and
medication taken for malaria during service.

3. Competent medical evidence has not been presented showing a
nexus, or link between the cause of the veteran's death and tobacco
use in service or nicotine dependence developed in active military
service.

- 2 -

CONCLUSION OF LAW

A well grounded claim for service connection for the cause of the
veteran's death has not been presented. 38 U.S.C.A. 5107 (West 1991
& Supp. 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the
veteran's death. Service connection for the cause of the veteran's
death may be granted if the evidence of record demonstrates that a
disability incurred in service caused the veteran's death. 38
U.S.C.A. 1310 (West 1991 & Supp. 1999); 38 C.F.R. 3.312 (1999).
Additionally, the death of a veteran will be considered as having
been due to a service-connected disability when the evidence
establishes that such disability was either a principal or
contributory cause of death. The issue involved must be determined
by the exercise of sound judgment, without recourse to speculation,
after careful analysis of all the facts and circumstances
surrounding the death of the veteran. 38 C.F.R. 3.312(a) (1999).

In VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993), the VA General
Counsel held that direct service connection may be granted if the
evidence shows injury or disease resulting from tobacco use in
service. Thereafter, In June 1993, VACG clarified that its February
1993 opinion did not mean that service connection will be
established for a disease related to tobacco use if the affected
veteran smoked in service. Rather, it means that any disability
allegedly related to tobacco use that is not diagnosed until after
service would not preclude establishment of service connection.
VACG held that the claimant must demonstrate that the disability
resulted from use of tobacco during service, and the adjudicator
must take into consideration the possible effect of smoking before
and after service.

- 3 -

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the General
Counsel issued an opinion clarifying when service connection may be
granted for disability or death due to nicotine dependence caused
by in-service tobacco use. The General Counsel indicated that
secondary service connection may be granted if the following three
questions can be answered affirmatively: (1) whether nicotine
dependence may be considered a disease for purposes of the laws
governing veterans' benefits; (2) whether the veteran acquired a
dependence on nicotine in service; and (3) whether that dependence
may be considered the proximate cause of disability or death
resulting from the use of tobacco products by the veteran. The
Board is bound in its decisions by the precedent opinions of the
chief legal officer of the Department of Veterans Affairs. 38
U.S.C.A. 7104(c) (West 1991).

However, the threshold question to be answered in all cases is
whether the appellant's claim is well grounded; that is, whether it
is plausible, meritorious on its own, or otherwise capable of
substantiation. 38 U.S.C.A 5107(a) (West 1991); Murphy v.
Derwinski, 1 Vet.App. 78 (1990). If a particular claim is not well
grounded, then the appeal fails and there is no duty to assist in
developing facts pertinent to the claim and the claim must be
denied. Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997)

Generally, to establish a plausible claim, a claimant must present
medical evidence of a current disability; medical evidence, or, in
certain circumstances, lay evidence, of in-service incurrence or
aggravation of a disease or injury; and medical evidence of a nexus
or link between the claimed in-service disease or injury and the
present disease or injury. Ibid; Caluza v. Brown, 7 Vet. App. 498,
506 (1995). Alternatively, a claim may be well grounded based on
application of the rule for chronicity and continuity of
symptomatology, set forth in 38 C.F.R. 3.303(b) (1999). Savage v.
Gober, 10 Vet. App. 489, 495-98 (1997). Evidentiary assertions by
the appellant must be accepted as true for the purposes of
determining whether a

- 4 - 

claim is well grounded, except where the evidentiary assertion is
inherently incredible. See King v. Brown, 5 Vet.App. 19 (1993).

The veteran's death certificate reflects that he died in April 1993
due to metastatic bronchogenic carcinoma. In this case, the
appellant argues, through various statements along with sworn
testimony, that the veteran died from lung cancer related to
Quinine malaria treatments during service, and/or because of
tobacco use or nicotine dependence incurred in service. After
reviewing the evidence of record, the Board finds that a well
grounded claim for service connection for the cause of the
veteran's death has not been presented.

First, competent medical evidence has not been presented showing a
nexus, or link, between the development of lung cancer and
medication taken for malaria during service, or the appellant's
period of service generally. At her personal hearing in August
1996, the appellant submitted copies of the veteran's service
medical records showing treatment for recurrent malaria. Also, she
submitted medical literature concerning malaria and quinine
treatment as well as copies of post service treatment records.
Neither the medical records nor the medical literature suggest a
relationship between the lung cancer which caused the veteran's
death and malaria and quinine treatment. The Board cannot rely
solely on appellant's statements and testimony as she is a
layperson with no medical training or expertise. See Espiritu v.
Derwinski, 2 Vet.App. 492, 495 (1992). Her contentions by
themselves do not constitute competent medical evidence of a nexus
or link between the veteran's death due to lung cancer and Quinine
malaria treatments during service. Id.

Second, competent medical evidence has not been presented showing
a nexus, or link, between the veteran's lung cancer and tobacco use
in service or nicotine dependence developed during service. The
appellant has submitted medical statements from two physicians in
support of her claim. Specifically, in a July 1994

- 5 -

statement, N.E. Grossnickle, M.D., opined that the cause of the
veteran's death was metastatic bronchogenic carcinoma that was
"almost certainly a result of years of smoking tobacco." In a July
1994 statement R.W. Byhardt, M.D. states that the veteran had
squamous cell lung cancer and, although he was unable to
definitively relate the development of lung cancer in the veteran
to his smoking, there is a well established opinion within the
medical community that a causal relationship exists between
cigarette smoking and lung cancer. However, these statements are
insufficient to satisfy the requirement of a medical nexus because
neither statement relates the cause of the veteran's death to
tobacco use in service or nicotine dependence developed in service.
See e.g. Beausoleil v. Brown, 8 Vet.App. 459 (1996) (a doctor's
statement which did not link chest trauma specifically to the
appellant's condition, but rather contained only a generic
statement of linkage between chest trauma and restrictive lung
disease, was too general and inconclusive to make the claim well
grounded).

Although the appellant submitted medical literature concerning the
consequences of nicotine addiction, this information is "too
general and inconclusive" to render the appellant's claim well
grounded. See Sacks v. West, 11 Vet. App. 314, 317 (1998) Again,
the Board notes that the appellant's lay assertions of medical
causation cannot constitute evidence to render a claim well
grounded. Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt
v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.
App. 609 (1992).

The appellant's claim for service connection for the cause of the
veteran's death must be denied as not well grounded. VA has no duty
to assist the appellant in the development of her claim. See Epps,
supra. The appellant's representative has requested that if the
Board concludes that the appellant's claim is not grounded, the
Board ensure that the RO comply with the provisions of M21-1 which
require full development of all claims prior to the well grounded
determination. However, in Morton v. West, 12 Vet. App. 477, 485,
the Court of Appeals for Veterans Claims

- 6 -

held that the cited manual provisions were in direct contravention
of the command of 38 U.S.C.A. 5107 and thus void.

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to
advise claimants of the evidence necessary to complete his
application. Robinette v. Brown, 8 Vet.App. 69 (1995). The RO
successfully completed this obligation in its statement of the case
and subsequent supplemental statements of the case. Likewise, the
Board's discussion above informs the appellant of the requirements
for the completion of her application for the claim of service
connection for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is denied.

CONSTANCE B. TOBIAS 
Member, Board of Veterans' Appeals

- 7 -



